                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES BOARD OF ORAL
 IMPLANTOLOGY, et al.,

              Plaintiffs,                           No. 18 CV 6520

         v.                                         Judge Manish S. Shah

 AMERICAN BOARD OF DENTAL
 SPECIALTIES, et al.,

              Defendants.


                        MEMORANDUM OPINION AND ORDER

      Certifications help consumers assess products. In the market for dental

services, specialty boards issue certifications to dentists that meet certain criteria,

and patients use those certifications to identify qualified dentists. Right now,

allegedly, the only organization issuing certifications to dentists in the United States

that specialize in oral implantology is one of the defendants, the American Board of

Oral Implantology. This board has in turn received a certification from another

defendant, the American Board of Dental Specialties (a certifier of certifiers). The

plaintiffs—two entities that also issue certifications—allege that the defendants’

market stronghold violates both § 1 and § 2 of the Sherman Act. They add that the

defendants have disparaged plaintiffs’ goods in violation of the Illinois Uniform

Deceptive Trade Practices Act. The defendants say that nothing is preventing the

plaintiffs from issuing their own certifications, and there is nothing illegal about

defendants’ conduct. They move to dismiss the complaint in its entirety.
I.       Legal Standards

         A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009); Fed. R. Civ. P. 8(a)(2).

In ruling on a motion to dismiss, although a court must accept all factual allegations

as true and draw all reasonable inferences in the plaintiffs’ favor, the court need not

do the same for legal conclusions or “threadbare recitals” supported by only

“conclusory statements.” Ashcroft, 556 U.S. at 678, 80–82. The plaintiff must provide

“more than labels” or “a formulaic recitation of a cause of action’s elements,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007), and the complaint must “contain either

direct or inferential allegations respecting all the material elements necessary to

sustain recovery under some viable legal theory.” Id. at 562. When the allegations

involve complex litigation, a “fuller set of factual allegations may be necessary to

show that relief is plausible.” Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir.

2008).

II.      Facts

         People that need dental implants have imperfect information; they need a

capable dentist but often lack the time and know-how to distinguish between a hack

and a crackerjack. They might rely on someone else’s opinion, especially if that

someone is particularly skilled at telling the two apart. In the dentistry field, that

someone could be a “specialty certifying board”; a group that issues certifications to

dentists who meet certain criteria (and pay the required fee). See [1] ¶¶ 2–4.1 The


1   Bracketed numbers refer to entries on the district court docket.

                                                2
more that patients trust the specialty certifying board, the more dentists value their

certifications. See id.

       Ordinarily, specialty certifying boards would compete based on the quality of

the information they provide. But state governments have regulated this market by,

among other things, restricting dentists’ ability to advertise their certifications. [1]

¶¶ 3, 48. Many states prohibit advertising a dental certification unless it was issued

by a specialty certifying board that has been approved by the American Dental

Association. [1] ¶¶ 3, 11, 12, 48, 49.2

       The defendants include three entities that have changed this regulatory

landscape. [1] ¶ 63. The American Academy of Implant Dentistry is an Illinois

corporation with its principle place of business in Suite 750B of a building in Chicago.

[1] ¶ 31. The Academy provides continuing education and training opportunities to

its members, hosts conferences, and publishes an industry newsletter. Id. The

American Board of Dental Specialties is an Illinois corporation based in Suite 750C.

[1] ¶ 29. Like the American Dental Association, the Board of Dental Specialties

reviews and approves specialty boards that wish to issue certifications. [1] ¶ 29. Since

its creation in 1967, it has only approved one board in the field of oral implantology:

the American Board of Oral Implantology. [1] ¶¶ 30, 60. The American Board of Oral



2 This is a simplification. See [1] ¶ 11. Historically, state dental boards delegated to the
American Dental Association the power to “(i) determine which fields of dentistry qualify as
specialties, and (ii) authorize specialty certifying boards to certify dentists as specialists
within a given field.” Id. The American Dental Association recognizes nine specialties, but
oral implantology (the “field of dentistry dealing with the diagnosis, surgical placement,
prosthetic reconstruction, and maintenance of dental implants,” [1] ¶ 5) is not one of them.
[1] ¶ 50.

                                              3
Implantology is an Illinois corporation that issues certifications to dentists that

practice oral implantology (and provides other continuing education services). [1]

¶ 30. It is based in Suite 750. Id.3

       These entities’ efforts to change the status quo included lobbying and litigation.

[1] ¶¶ 12, 63, 65. In New Jersey, the American Board of Dental Specialties petitioned

the state’s board of dentistry to relax its advertising restrictions. [1] ¶ 65. Elsewhere,

the Academy filed a lawsuit alleging that Indiana violated the Sherman Act when it

delegated regulatory authority to the American Dental Association. [1] ¶ 69. There

are other examples, the earliest of which dates back to 2010. See [1] ¶¶ 63, 64, 70, 71.

In the process, the defendants told state legislatures and courts that, if granted the

authority to approve specialty certifying boards themselves, they would be neutral

and impartial. [1] ¶¶ 14, 70, 72.

       Defendants have also sought to influence public opinion. See [1] ¶ 73. During

an interview, the Academy’s general counsel (Frank Recker) said that the Board of

Dental Specialties would “not consider competition, political decisions, or turf wars,”

and that its decisions would not be “made by a group of competitors who could be

economically or politically affected by their own decisions.” [1] ¶ 73. Ronald Brown,

the former secretary of the Board of Dental Specialties, wrote that “[i]t is hoped for




3 The Academy chartered the American Board of Oral Implantology in 1967, [1] ¶¶ 6, 31,
which in turn (along with three other professional organizations) formed the American Board
of Dental Specialties in 2013. [1] ¶ 55. The Board of Dental Specialties then approved one of
its creators, the Board of Oral Implantology, as a certifier of dentists in the field of
implantology. [1] ¶ 30.

                                             4
that the [Board of Dental Specialties] will take over from the ADA with respect to

emerging dental specialties.” Id. ¶ 74.

       Their efforts have partially paid off: in at least six states, dentists are not

restricted to advertising only ADA-approved certifications. [1] ¶¶ 13, 75; see footnote

8 below. Until one of them—Ohio—finishes amending its rules, dentists there can

only advertise their certifications if they were issued by specialty certifying boards

approved by either the American Dental Association or the American Board of Dental

Specialties. [40] at 13 n.5.

       The plaintiffs are in the business of oral implantology certifications, too. See

[1] ¶ 7. Similar to the Academy, plaintiff International Congress of Oral

Implantologists provides continuing education services. [1] ¶ 7. It also issues

certifications to oral implantologists. [1] ¶ 44. In 2017, it formed plaintiff United

States Board of Implantology, which wants to be approved by the American Board of

Dental Specialties as a specialty certifying board (like the American Board of Oral

Implantology) for dentists in the field of oral implantology. [1] ¶¶ 7, 45. It has

designed its own rigorous process for determining whether an oral implantology

specialist should receive a certification. [1] ¶ 46.

       The United States Board of Oral Implantology set out to obtain that approval

in early 2018. [1] ¶¶ 16, 87. It submitted an application to the American Board of

Dental Specialties that, according to the complaint, satisfied all of the relevant

criteria (and included the $7,500 filing fee). [1] ¶ 91. It heard back about a month

later, when Cheryl Parker (the executive director of both the American Board of



                                             5
Dental Specialties and the Academy) replied in writing (copying Dr. Michael Mashni,

president of the American Board of Dental Specialties) to say that they had

“suspended applications pending a comprehensive update to the application form.”

[1] ¶ 92. She also returned the filing fee. Id.

       The United States Board of Oral Implantology demanded that the American

Board of Dental Specialties complete the revisions quickly, [1] ¶¶ 21, 92–98, 100–102,

and even offered to assist with the finalization of the application, [1] ¶ 99, but the

revised form did not arrive for eight months. [1] ¶ 103. When it came, it included only

minor changes to the substantive requirements of the original application, [1] ¶¶ 23,

88–89, 104, plus two procedural changes: (1) any new applications had to be

submitted by February 1, 2019, and would not be considered until January of 2020,

id. ¶¶ 24, 105, and (2) any appeals would be limited to procedural issues. Id. ¶¶ 25,

106. The defendants say the United States Board of Oral Implantology has not

submitted a new application. [42] at 7.

       The plaintiff’s theory is that these actions harmed competition. They

acknowledge that the defendants’ lobbying and litigation efforts are protected, [1]

¶ 76, but say that the way they have exercised their authority shows it “was all a

sham” meant to further “deceptive, anticompetitive, monopolistic behavior.” [1] ¶ 77.

They also allege that the defendants have constructively denied their application, and

that the delay itself is harmful. See [1] ¶¶ 21, 84, 107; [40] at 18–19.4 Again, they



4 They add that the new review procedures “essentially ensure” that the American Board of
Dental Specialties is able to “perpetually protect the [American Board of Oral Implantology’s]
status as the sole specialty certifying board in oral implantology.” [1] ¶ 25.

                                              6
allege that the intent was to protect the American Board of Oral Implantology’s

monopoly on certifying dentists as oral implantology specialists. See [1] ¶ 19. Without

the approval of the American Board of Dental Specialties to issue certifications, the

United States Board of Oral Implantology will have trouble attracting customers

because its certifications will not come with the usual benefits (e.g., the ability to

advertise the certification, charge more for performing procedures, and receive

reimbursements from insurance companies at increased rates). [1] ¶¶ 16, 26, 51, 110.

And, as a result, the United States Board of Oral Implantology will lose membership

dues, certification fees, and revenues associated with providing other professional

services. Id. ¶ 111. This in turn will affect membership in the International Congress

of Implantologists, because members of the United States Board of Oral Implantology

must also be members of the International Congress of Implantologists. [1] ¶ 112.

      Lastly, plaintiffs allege the defendants have made false and misleading

representations of fact. [1] ¶ 128. According to the complaint, defendants told

graduates of a renowned implantology institute that the United States Board of Oral

Implantology would never be recognized as an organization capable of certifying oral

implantology specialists. [1] ¶ 81. The American Board of Oral Implantology also

published a newsletter in which its president (Kevin O’Grady) said that the United

States Board of Oral Implantology does not have “the experience, knowledge and

history to administer a psychometrically and legally defensible examination.” [1]

¶¶ 82, 128. O’Grady also allegedly urged members of the Academy to tell other




                                          7
dentists that the United States Board of Oral Implantology “is not a ‘bona fide

credential.’” Id.

       All of this—the constructive denial of the application, the lobbying and

litigation, the statements to the press, and the creation of a “front organization”

(presumably, the American Board of Dental Specialties), combined with the fact that

the defendants are attempting to redirect internet traffic to their website by including

the term “ICOI” in their website metatags—are, according to the complaint, part of a

conspiracy to restrain trade and maintain a monopoly in the market for oral

implantology specialty certifications. See [1] ¶¶ 1–2, 5, 79.

       Plaintiffs define the relevant markets as follows: “(i) the market for certifying

dentists as oral implantology specialists, and (ii) the markets to provide professional

services associated with such certifications (e.g., continuing education courses,

journal and other publication subscriptions, and conferences).” Id. ¶ 113. They allege

that there are no effective or reasonable substitutes in either market, id. ¶ 114, and

that the relevant geographic market is the United States. [1] ¶ 115.

III.   Analysis

       A.     Ripeness

       The claims are ripe. “A claim is unripe when critical elements are contingent

or unknown.” Marusic Liquors, Inc. v. Daley, 55 F.3d 258, 260 (7th Cir. 1995).

Disputes over pending applications normally do not ripen until the application is

denied. See Hendrix v. Poonai, 662 F.2d 719, 722 (11th Cir. 1981) (declining to address

antitrust claims while doctor’s application to be readmitted at a hospital was pending



                                           8
because the complaint asked the court to deliver an “opinion advising what the law

would be upon a hypothetical state of facts”); MD Pharm., Inc. v. Drug Enf’t Admin.,

No. 95-1474, 95-1475., 1996 WL 135318, at *1 (D.C. Cir. Feb. 2, 1996).

      The allegations here are different. There is nothing pending; the application in

question was returned without being approved. [1] ¶ 92. The defendants say this was

not a denial of the application, see [34] at 15, but there is little difference between a

denial and a declination to consider an application. And according to the complaint,

it was all a ruse; their true intent was to permanently prevent the plaintiffs from

entering the market. [1] ¶ 19; [40] at 18–19. The harm here includes the refusal to

consider the application, and that sets this case apart from those where the only

alleged harm is the anticipated denial of the application.

      The return of the application is harm enough. Even if the plaintiffs had

immediately submitted a new application under the revised guidelines, and even if

the defendants had granted that application, plaintiffs still would have suffered a

two-year delay. [1] ¶ 87–89, 105. See also [1] ¶ 21 (“[d]elay meant more money for the

[Academy] and [American Board of Oral Implantology], and always maintained the

prospect that the [United States Board of Oral Implantology] would simply go away,

with competition indefinitely foreclosed”). Delays can violate the Sherman Act.

Broad. Music, Inc. v. Columbia Broad. Sys., Inc., 441 U.S. 1, 37 (1979). Defendants’

promises to abide by their new deadlines are better than nothing, but they cannot

use those promises (and the possibility that the plaintiffs reapply) to manufacture a




                                           9
“contingent future event[s] that may not occur as anticipated, or indeed may not occur

at all.” Texas v. United States, 523 U.S. 296, 300 (1998).

      This case is also different than Clapper v. Amnesty Int’l USA, where there was

only a “highly speculative fear” that respondents would be injured. 568 U.S. 398, 401,

410 (2013). See also Otrompke v. Hill, 592 Fed. App’x 495, 498 (7th Cir. 2014)

(plaintiff lacked standing to challenge constitutionality of rules governing admission

to the Illinois bar when those rules were enacted after his original application had

been denied, and when he declined to reapply). It is also not the harbinger that

defendants make it out to be, see [42] at 8; deciding this dispute will have no bearing

on standard application procedures. It will simply resolve whether defendants

harmed competition when they prevented plaintiffs from entering the market. When

“[t]he terms of the law are clear” and “their application straightforward,” a claim is

ordinarily ripe for decision. Marusic Liquors, Inc., 55 F.3d at 260. This case is no

exception.

      B.     Section 1 of the Sherman Act

      Section 1 of the Sherman Act declares illegal “[e]very contract, combination in

the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among

the several States.” 15 U.S.C. § 1. Since it takes two to conspire, agreements do not

violate the act if they are between a parent and a wholly-owned subsidiary,

Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 759, 769–770 (1984), or between

“affiliated corporate entities [that] have a complete unity of interest.” D’Last Corp. v.

Ugent, 863 F.Supp. 763, 768 (N.D. Ill. 1994), aff’d, 51 F.3d 275 (7th Cir. 1995). The



                                           10
deciding factor is whether the agreement results in the “sudden joining of two

independent sources of economic power” that had been “previously pursuing separate

interests.” Copperweld, 467 U.S. at 770–71. “Substance, not form” controls. Id. at 760.

See also Am. Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 195 (2010).

       Defendants see a Copperweld problem, but only because they read the

complaint too narrowly. See [34] at 17–18. There is no allegation that any one

defendant is a wholly owned (or even partially owned) subsidiary of another. There

is no explicit allegation that any of them share profits. Absent the alleged conspiracy,

each would be independent decision makers pursuing related but distinct economic

interests: the Academy’s interests in obtaining new, dues-paying members would be

distinct from the American Board of Dental Specialties interest in receiving new, fee-

generating applications from hopeful specialty certifying boards, which would be

distinct from the American Board of Oral Implantology’s interest in receiving new,

fee-generating applications from hopeful oral implantology specialists. See [40] at 26–

27.5 Insofar as the complaint alleges that they all operate “as a single enterprise with

common actors and common goals,” it alleges that the conspiracy is what unites them.

See [1] ¶ 62.


5 The complaint suggests, but does not quite allege, that in order to receive a certification
from the American Board of Oral Implantology, dentists also must make payments to the
Academy. See [1] ¶¶ 1, 4 (dentists seeking certifications “generally pay membership dues to
their specialty certifying board and/or its sponsoring organization (such as the [Academy] or
the [International Congress of Oral Implantologists])”). Assuming that is true, the Academy
might have partially overlapping interests with the American Board of Oral Implantology
(both the Academy and the American Board of Oral Implantology would receive more money
if more dentists applied for certifications from the American Board of Oral Implantology).
But partial overlap is not enough—there must be “complete unity.” D’Last, 863 F.Supp. at
768.

                                             11
      There is a snag, but not a determinative one. The complaint is so caught up

with showing that collusion is happening that it neglects to describe a time when it

was not. That makes it hard to know whether the three defendants ever acted in

accordance with their theoretically distinct economic interests. This problem is

especially acute with the allegations against the American Board of Dental

Specialties; the complaint makes it seem as though the sole reason for its formation

was to further the already-existing conspiracy. See, e.g., [1] ¶ 1 (the American Board

of Dental Specialties is a “front organization” meant to “ensure only that members of

the [Academy] and [the American Board of Oral Implantology] could receive the

coveted (and financially valuable) specialist certification”); [1] ¶ 8 (the American

Board of Dental Specialties is a “shill organization,” and “all along the intention was

for it to be nothing more than an instrument of monopoly maintenance and

destruction of competition”) (emphasis added). See also [1] ¶ 31 (the Academy

chartered the American Board of Dental Specialties “to act as its ‘specialty certifying

board branch’”).

      If true, there might be a Copperweld problem in alleging that the American

Board of Dental Specialties conspired with anyone. But the complaint also contains

facts that suggest the American Board of Dental Specialties remains (or at least was,

at some point) independent. See [1] ¶ 57 (the American Board of Dental Specialties

website says that it is “an independent organization,” and that such independence is

necessary for the “objective evaluation and determination of specialty areas”). A

complaint should not be dismissed just because it has an internal contradiction,



                                          12
Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011), and drawing all

reasonable inferences in the plaintiff’s favor, Ashcroft, 556 U.S. at 680–82, the

American Board of Dental Specialties was at some point independent enough to be

considered separate for purposes of Copperweld. The conspiracy was possible.

       But just because the conspiracy was possible does not mean it has been

plausibly alleged. Conspiracies to restrain trade can be proven by either direct or

circumstantial evidence. In re Text Messaging Antitrust Litig., 630 F.3d 622, 629 (7th

Cir. 2010). The parties agree that there is no direct evidence here. See [40] at 20–21.

Circumstantial evidence can be enough if it includes “a mixture of parallel behaviors,

details of industry structure, and industry practices, that facilitate collusion.” Id. at

627. Parallel behaviors include those which “would probably not result from chance,

coincidence, independent responses to common stimuli, or mere interdependence

unaided by an advance understanding among the parties,” and “conduct [that]

indicates the sort of restricted freedom of action and sense of obligation that one

generally associates with agreement.” Id. (citing Bell, 550 U.S. at 557 n.4).

       Plaintiffs’ circumstantial case is thin. They cite two6 instances of parallel

conduct, neither of which is all that unusual. See [40] at 22. The first is the forming

of the American Board of Dental Specialties. Id. Leaving aside the observation that

this was an action taken by the American Board of Oral Implantology and three non-




6The defendants engaged in parallel litigation and lobbying, but the complaint admits that
such conduct is exempt under the Noerr-Pennington doctrine. See [1] ¶ 76; E. R. R. Presidents
Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961); United Mine Workers of Am. v.
Pennington, 381 U.S. 657 (1965).

                                             13
defendants, [1] ¶ 55, forming an independent entity to serve as a body that approves

specialty certifying boards is not an action so unusual or indicative of restricted

freedom that it gives rise to an inference of an anticompetitive agreement.7

       The only other allegedly parallel, non-protected action was the constructive

denial of the United State Board of Oral Implantology’s application. [40] at 22. But

the complaint does not allege facts that suggest the defendants conspired together to

accomplish that result; the American Board of Dental Specialties (along with

defendants Parker and Mashni, discussed below) acted unilaterally. See [1] ¶ 86–106.

The complaint says that their conduct “reveal[s] the hidden hands of [their] sponsors,”

[1] ¶ 107, but does not explain how or why. At most, one other application was denied

without citation to a “legitimate, substantive” reason, [40] at 29 n.18, but without

knowing the total number of applications, these two instances fail to raise the

inference that the decisions were anything other than routine, independent decisions

by the certifying entity.

       The other allegations do not push the plaintiffs’ theory from possible to

plausible. Allegations about market share could be used to suggest a vertical

conspiracy, but such allegations are more compelling in the horizontal-agreement

context (when they are necessary to show the conspiracy could have been effective).

In the context of a vertical agreement, the fact that the American Board of Oral

Implantology has a 100% market share is at most consistent with the inference the



7That is, after all, fairly similar to what the International Congress of Oral Implantologists
did when it formed the United States Board of Oral Implantology to serve as a body that
approves certification applications from dentists.

                                             14
plaintiffs seek to raise, rather than a necessary precondition; the defendants are in

theory depending on the American Board of Dental Specialties to perpetuate the

monopoly, so the fact that the American Board of Oral Implantology has power is

beside the point. Nor is the market naturally “ripe for collusion,” at least not for the

reason the plaintiffs say it is. The complaint does not explain in what way the

American Board of Dental Specialties needed either the Academy or the American

Board of Oral Implantology to restrict access to the relevant market. See [40] at 23.

If there was a profit-sharing arrangement, the American Board of Dental Specialties

might need the American Board of Oral Implantology or the Academy to pass along

the money it received from its applicants and members, respectively, but there is no

such allegation. Nothing else about the market for certifications suggests it is

uniquely suited to collusion (other than, perhaps, the fact that there are only a few

entities—the ADA and the American Board of Dental Specialties—that are

empowered to approve the boards that issue the certifications).

      The defendants did make public statements critical of the United States Board

of Oral Implantology, but those statements do not “endorse[] an industry strategy to

reduce … output,” or otherwise plausibly suggest concerted efforts to restrain trade.

Standard Iron Works v. ArcelorMittal, 639 F.Supp.2d 877, 897 (N.D. Ill. 2009). They

simply reflect the belief that the United States Board of Oral Implantology’s product

was inferior. And even if the defendants had the opportunity to collude because they

shared office space, [40] at 23–24, those allegations are less compelling in the context

of a vertical conspiracy when there are plenty of “legitimate reasons to exchange



                                          15
information.” See Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 762 (1984).

Taken together and as a whole, the allegations in the complaint fall short of plausibly

suggesting a conspiracy.

      For some of the defendants, the complaint is silent about their role in a

conspiracy. Lozada is the vice president of the American Board of Oral Implantology,

and has held positions at the Academy and American Board of Dental Specialties as

well. [1] ¶ 36. Gowey is the director of the American Board of Oral Implantology and

the secretary of the American Board of Dental Specialties. [1] ¶ 35. Together, the

complaint alleges that they “directed” the conduct of the defendants, [1] ¶¶ 33–37, an

accusation made somewhat more believable by the fact that they all shared office

space. But that is it, and that is not enough. O’Grady is the president of the American

Board of Oral Implantology (and a former president of both the Academy and the

American Board of Dental Specialties). [1] ¶ 34. To the degree the complaint alleges

that he was involved in the conspiracy, it ties his liability to the allegedly derogatory

remarks he made in a summer newsletter. See [40] at 25; [1] ¶ 82. That, too, falls

short of plausibly alleging that he conspired to violate the Sherman Act.

      The complaint does not fare much better with the other individual defendants.

First, directors of an organization cannot conspire with their organization—that is

covered by Copperweld, 467 U.S. at 769 (“officers or employees of the same firm do

not provide the plurality of actors imperative for a § 1 conspiracy”)—so Cherly Parker

did not conspire with either the American Board of Dental Specialties or the Academy

because she is a director of both. [1] ¶ 33. And Dr. Mashni did not conspire with the



                                           16
American Board of Dental Specialties because he is its president. [1] ¶ 37. At most,

the complaint alleges that Parker participated in the denial of the United States

Board of Implantology’s application because she favored the Academy’s interests over

the American Board of Dental Specialties’ interests. But a preference is not a

suggestion of an agreement and is at most consistent with a conspiracy. See, e.g.

Iqbal, 556 U.S. at 678 (“[w]here a complaint pleads facts that are merely consistent

with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief”); Standard Iron Works, 639 F.Supp.2d at 900

(“[w]hile the complaint need not contain detailed ‘defendant by defendant’

allegations, it ‘must allege that each individual defendant joined the conspiracy and

played some role in it because, at the heart of an antitrust conspiracy is an agreement

and a conscious decision by each defendant to join it’”).

      The Academy’s alleged involvement is also minimal. It chartered the American

Board of Oral Implantology in 1967, [1] ¶ 6, and almost fifty years later, engaged in

protected lobbying and litigation. [1] ¶¶ 13, 70. “Generally,” dentists have to make

payments to both the specialty certifying board (the American Board of Oral

Implantology) “and/or” its sponsoring organization (the Academy) in order to receive

a certification, see [1] ¶¶ 1, 4, so the Academy may have had a motive for preserving

the market share of the American Board of Oral Implantology. And it shared office

space with the other defendants, so it had an opportunity. But nothing it did suggests

an agreement to restrict competition; it was all either protected activity or innocuous




                                          17
and consistent with competitive instinct. In re Text Messaging Antitrust Litig., 630

F.3d at 629.

      The allegations against the American Board of Oral Implantology are similarly

modest. Allegedly, it has a monopoly in the market for oral implantology

certifications. See [1] ¶ 5; [40] at 23. But it has that monopoly as a result of actions

taken by a different entity (the American Board of Dental Specialties), and the

complaint does not allege facts suggesting even basic details about the terms of an

agreement the two might have shared. The complaint does allege that the American

Board of Oral Implantology acted as “puppet-master” while pulling strings at the

American Board of Dental Specialties, [1] ¶ 19, but neglects to include facts that

elaborate on what, exactly, that means. It also shares office space with the other

defendants and has overlapping leadership, [1] ¶ 62 (a)–(b), and one might imagine

that its leaders sat down and agreed to restrict competition. But none of the Board of

Oral Implantology’s members played any role in the denial of the plaintiff board’s

application; Parker and Dr. Mashni are directors at the Academy and the American

Board of Dental Specialties—not the American Board of Oral Implantology. [1] ¶¶ 33,

37. Again, their involvement in the conspiracy has not been plausibly alleged.

      The allegations against the American Board of Dental Specialties are more

detailed, but they also depict unilateral rather than parallel activity. According to the

complaint, the American Board of Dental Specialties duped states into believing it

would operate neutrally but then exercised its discretion to protect the American

Board of Oral Implantologists’ monopoly. See [1] ¶¶ 8, 30, 60 (the only specialty



                                           18
certifying boards that the American Board of Dental Specialties has ever approved

are the four boards that helped found it). The American Board of Dental Specialties

was also the only entity directly involved in the pretextual, constructive denial of the

United States Board of Oral Implantology’s application. [1] ¶ 107. As far as

cooperation, the complaint again alleges that it met and conspired with other entity

defendants behind closed doors in Suite 750 of a building in Chicago, and that it was

particularly easy to do so because the defendants have overlapping leadership. [1]

¶ 62 (a)–(b). Cooperation was possible but not plausible.

       Even if the complaint had sufficiently alleged a conspiracy, it does not allege a

cognizable restraint on trade. “There can be no restraint of trade without a restraint.”

Schachar v. Am. Acad. of Ophthalmology, Inc., 870 F.2d 397, 397 (7th Cir. 1989).

Similarly, “‘when a trade association provides information’ (by giving its approval in

that case, its disapproval in this case) ‘but does not constrain others to follow its

recommendations, it does not violate the antitrust laws.’” Lawline v. Am. Bar Ass’n,

956 F.2d 1378, 1383 (7th Cir. 1992); Greater Rockford Energy & Tech. Corp. v. Shell

Oil Co., 998 F.2d 391, 396 (7th Cir. 1993) (“the failure of a private, standard-setting

body to certify a product is not, by itself, a violation of § 1” of the Sherman Act); Patel

v. Am. Bd. of Psychiatry & Neurology, Inc., No. 89 C 1751, 1989 WL 152816, at *3

(N.D. Ill. Nov. 21, 1989); Consol. Metal Prod., Inc. v. Am. Petroleum Inst., 846 F.2d

284, 292 (5th Cir. 1988) (“a trade association that evaluates products and issues

opinions, without constraining others to follow its recommendations, does not per se

violate section 1 when, for whatever reason, it fails to evaluate a product favorably to



                                            19
the manufacturer”). “This is so even where the organization at issue has a towering

reputation.” Lawline, 956 F.2d at 1384. See also Republic Tobacco Co. v. N. Atl.

Trading Co., 381 F.3d 717, 736 (7th Cir. 2004) (“vertical exclusive distributorships …

are presumptively legal”).

       The market and product alleged here make this like other cases involving

professional-association endorsements. See Schachar, 870 F.2d at 397; Lawline, 956

F.2d at 1384. If the certifying entity lacks the power to prevent (or has not prevented)

the professional from practicing without a certification, there has been no antitrust

violation. Here, plaintiffs represent a type of rival certifier suing the group that issues

a certification that plaintiffs would like to have. But the defendants have not

prevented any dentists from practicing implantology and they have not prevented

plaintiffs from issuing their own certifications. And they lack the authority to prevent

dentists from advertising those certifications once they are issued.

       The lack of restraint is apparent. According to the complaint, in forty-four

states, dentists cannot advertise any certifications, and in six, dentists can advertise

certifications that are backed by specialty certifying boards approved by the

American Board of Dental Specialties. [1] ¶ 75. Absent is an allegation that dentists

in those six states cannot also advertise certifications issued by the United States

Board of Oral Implantology.8 At most, in Ohio, there are restraints on advertising




8 The motion to dismiss cites state statutes, federal case law and other administrative rules
showing that, in at least five of those remaining states, dentists can advertise certifications
from the United States Board of Oral Implantology as freely as they can advertise
certifications by the American Board of Oral Implantology. [34] at 23.

                                              20
certifications issued by plaintiffs that do not apply equally to certifications issued by

defendants (and, apparently, those restrictions are temporary). See [34] at 23. But

even then, the culprit is the Ohio state government, not the defendants.

      There are no other restraints occurring in the markets set out in the complaint.

The plaintiffs say that the restraints are occurring in “(i) the market for certifying

dentists as oral implantology specialists, and (ii) the markets to provide professional

services associated with such certifications (e.g., continuing education courses,

journal and other publication subscriptions, and conferences).” [1] ¶ 113. But they

have failed to allege any restraint that prevents them from certifying dentists as oral

implantology specialists and providing related professional services. Trade in that

market occurs when dentists pay application fees to specialty certifying boards, and

specialty certifying boards consider the dentists’ credentials and, if justified, issue the

certification. The defendants cannot prevent (and have not prevented, judging from

the allegations in the complaint) dentists from paying an application fee to the United

States Board of Oral Implantology in return for one of its certifications.

      The American Board of Dental Specialties has the power to place (or decline to

place) its seal of approval on a specialty certifying board. So if the defendants have

restrained trade, they have done so in a different market: that for issuing

certifications that are backed by the American Board of Dental Specialties. The

problem is that “[p]roduct markets are not defined in terms of one trademark or

another.” Generac Corp. v. Caterpillar Inc., 172 F.3d 971, 977 (7th Cir. 1999). For the




                                            21
same reason, the product market cannot be defined here in terms of the backing of

the American Board of Dental Specialties.

      The plaintiff’s alleged harms derive from the defendants’ “towering

reputation,” another give-away that this is not an antitrust violation. Lawline, 956

F.2d at 1384. The theory is that dentists will not value the plaintiffs’ certifications if

they are not backed by the American Board of Dental Specialties, and that this will

cause the American Board of Oral Implantology to lose members (which will in turn

cause the International Congress of Implantologists to lose members, too). [1] ¶¶ 111,

112. But that is just another way to say that the source of the harm is the American

Board of Dental Specialties’ reputation, and that is not enough. The § 1 claims are

dismissed.

      C.     Section 2 of the Sherman Act

      Section 2 of the Sherman Act prohibits monopolization. 15 U.S.C. § 2. There

are two elements to a claim under § 2: “(1) the possession of monopoly power in the

relevant market and (2) the willful acquisition or maintenance of that power as

distinguished from growth or development as a consequence of a superior product,

business acumen, or historic accident.” United States v. Grinnell Corp., 384 U.S. 563,

570–71 (1966). When the plaintiff is a private party, it must also show that “the

monopolization caused ‘injur[y].’” Comcast Corp. v. Behrend, 569 U.S. 27, 43 (2013).

      The complaint alleges that all of the defendants violated § 2 of the Sherman

Act, but only identifies one that has monopoly power: the American Board of Oral

Implantology. See [40] at 22–23. The implication, albeit it one not explicit in the



                                           22
complaint, is that the remaining defendants conspired to monopolize the market for

certifying dentists as oral implantology specialists. See [1] ¶¶ 123–126. But the

complaint adds no facts related to the conspiracy that are specific to the

monopolization claim, see id., and fails to adequately allege a conspiracy under § 1,

see above, so the complaint fails to allege facts that make it plausible that defendants

conspired to monopolize the relevant market or willfully engaged in anticompetitive

conduct. The § 2 claims against the defendants, other than the Board of Oral

Implantology and Board of Dental Specialties, are dismissed. Even if the American

Board of Dental Specialties did not possess monopoly power in the relevant market,

they were at least in a position to help the American Board of Oral Implantology

obtain it, so it is possible they combined or conspired to monopolize.

      The parties agree that the plaintiffs must adequately allege a restraint

applicable to the “relevant market.” Republic Tobacco Co., 381 F.3d at 738. The

relevant market consists of both “a product and a geographic dimension,” id., and is

“comprised of those ‘commodities reasonably interchangeable by consumers for the

same purposes.’” Fishman v. Estate of Wirtz, 807 F.2d 520, 531 (7th Cir. 1986). See

also Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 436 (3d Cir. 1997)

(“[w]here the plaintiff fails to define its proposed relevant market with reference to

the rule of reasonable interchangeability and cross-elasticity of demand, or alleges a

proposed relevant market that clearly does not encompass all interchangeable




                                          23
substitute products even when all factual inferences are granted in plaintiff’s favor,

the relevant market is legally insufficient and a motion to dismiss may be granted”).

       Plaintiffs have adequately alleged that sellers in the market for certifying

dentists as oral implantology specialists reach consumers across the United States.

Each individual state may restrict the ability to advertise those certifications, [34] at

26, but the certifications have value beyond the dentists’ ability to advertise them (for

instance, dentists can charge more if they have certain certifications, [40] at 33). The

certifications are not geographically limited, either (i.e., they indicate to consumers

that the recipient has qualifications that are valuable in any state). See [40] at 32.

Their relevant geographic market is the United States.

       But there is no plausible market power in an appropriate product market. “If

rivals may design and offer a similar package for a similar cost, there is no barrier,

and without a barrier there is no market power.” Will v. Comprehensive Accounting

Corp., 776 F.2d 665, 672 (7th Cir. 1985). “[T]he power to control a given market’s total

output” is “a necessary prerequisite to obtaining power over price or monopoly power,”

and if there is no power to control output, “it matters little that high barriers to entry

might exist to help that firm maintain monopoly power it could never achieve.”

Indiana Grocery, Inc. v. Super Valu Stores, Inc., 864 F.2d 1409, 1415 (7th Cir. 1989).

But at least in the “market for certifying dentists as oral implantology specialists,”9


9 The defendants might have limited output in “the market for certifications issued by
specialty certifying boards that were approved by the American Board of Dental Specialties.”
But that is not the market alleged in the complaint. And again, “[p]roduct markets are not
defined in terms of one trademark or another.” Generac Corp., 172 F.3d at 977. See also Kaiser
Aluminum & Chem. Corp. v. F.T.C., 652 F.2d 1324, 1330 (7th Cir. 1981) (“well-defined
submarkets may exist which, in themselves, constitute product markets for antitrust
                                             24
there is nothing preventing the plaintiffs from designing and offering a similar

certification, in part because the plaintiffs have not alleged that there is anything

enabling the defendants to limit the market’s total output.

       The complaint fails to allege monopoly power in the second market for similar

(and additional) reasons. The second market is derivative of the first, see [1] ¶ 113

(the “markets to provide professional services associated with such certifications (e.g.,

continuing education courses, journal and other publication subscriptions, and

conferences)”), so if there is no market power in the first market, there is none in the

second market, either. It is also too vague to satisfy even the more modest pleading

standards for non-conspiracy claims; it identifies at least four examples of products

that might be sold in that market, and acknowledges the list is incomplete. Hooper v.

Proctor Health Care Inc., 804 F.3d 846, 851 (7th Cir. 2015) (the plaintiff must plead

“sufficient facts to put [the defendant] on notice of his claim”); Republic Tobacco Co.,

381 F.3d at 738 (the plaintiff must “precisely establish a relevant market”). Further,

the complaint also alleges that other entities (notably, the American Dental

Association and the International Congress of Oral Implantology) are currently

providing such professional services, and there is no allegation that any defendant

has monopoly power in that market.




purposes,” but the “boundaries of such a submarket may be determined by examining such
practical indicia as industry or public recognition of the submarket as a separate economic
entity, the product’s peculiar characteristics and uses, unique production facilities, distinct
customers, distinct prices, sensitivity to price changes, and specialized vendors”).

                                              25
       The complaint also does not allege any anticompetitive conduct. “Antitrust law

does not compel your competitor to praise your product or sponsor your work,”

Schachar, 870 F.2d at 399 (7th Cir. 1989), and even false statements do not amount

to anticompetitive conduct because they do not curtail output—they just “set the

stage for competition in a different venue: the advertising market.” Sanderson v.

Culligan Int’l Co., 415 F.3d 620, 623 (7th Cir. 2005). None of the defendants’ alleged

statements suffice as anticompetitive conduct, see, e.g., [1] ¶¶ 13–14, 63–77, 81–83,

even when taken in combination with the alleged power that the American Board of

Dental Specialties has to approve specialty certifying boards. Sanderson, 415 F.3d at

624 (“[c]ommercial speech is not actionable under the antitrust laws”). With regards

to the denial of the application, the defendants were free to decline to deal with the

plaintiffs. See United States v. Colgate & Co., 250 U.S. 300, 307 (1919). Plaintiffs’ § 2

claim is dismissed.

       D.     The Illinois Uniform Deceptive Trade Practices Act

       Diversity jurisdiction exists over plaintiffs’ state-law claim. The plaintiffs are

citizens of New Jersey and Washington D.C., and the defendants are citizens of

Illinois, Ohio, Wisconsin and California. [1] ¶¶ 27–38; 28 U.S.C. § 1332.10



10 The complaint also lists fifty unnamed Doe defendants “whose identities and roles will be
developed through discovery and Plaintiffs’ independent investigations.” [1] ¶ 38. Normally,
“‘John Doe’ defendants are not permitted in federal diversity suits” because “the existence of
diversity jurisdiction cannot be determined without knowledge of every defendant’s place of
citizenship.” Howell by Goerdt v. Tribune Entm’t Co., 106 F.3d 215, 218 (7th Cir. 1997). But
“[a]n exception applies when the John Does are nominal parties—nothing more than
placeholders ‘in the event that during discovery [the plaintiff] identifie[s] any additional
defendants he wishe[s] to add to the suit.” Pain Ctr. of SE Indiana LLC v. Origin Healthcare
Sols. LLC, 893 F.3d 454, 459 (7th Cir. 2018) (citing Moore v. Gen. Motors Pension Plans, 91
F.3d 848, 850 (7th Cir. 1996)) (“[t]he 150 John Does are mere placeholders, so we can safely
                                             26
       Under Illinois law, “[a] person engages in a deceptive trade practice when, in

the course of his or her business, vocation, or occupation, the person: (8) disparages

the goods, services, or business of another by false or misleading representation of

fact.” 815 Ill. Comp. Stat. Ann. 510/2. Neither party disputes that this claim sounds

in fraud and must be alleged with particularity. Fed. R. Civ. P. 9(b); Borsellino v.

Goldman Sachs Grp., Inc., 477 F.3d 502, 506–07 (7th Cir. 2007); [34] at 33; [40] at

40. That is, the complaint must allege “the identity of the person making the

misrepresentation, the time, place, and content of the misrepresentation, and the

method by which the misrepresentation was communicated to the plaintiff.”

Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 923 (7th Cir. 1992).

       The misrepresentation must be sufficiently tied to Illinois. In order to state a

claim under a similar act (the Illinois Consumer Fraud and Deceptive Practices Act,

815 Ill. Comp. Stat. Ann. 505/1 et seq.), a plaintiff must allege that the statements in

question occurred “primarily and substantially in Illinois.” Avery v. State Farm Mut.

Auto. Ins. Co., 216 Ill.2d 100, 187 (2005) (“there is no single formula or bright-line

test for determining whether a transaction occurs within this state” under 815 Ill.

Comp. Stat. Ann. 505/1 et seq.).11 Illinois courts have considered “the place where a




ignore them for purposes of diversity jurisdiction”). The Doe defendants in the complaint are
“mere placeholders,” so “jurisdiction is secure.” Id.
11 Other courts have applied this rule to the Illinois Uniform Deceptive Trade Practices Act.
See, e.g., Underground Sols., Inc. v. Palermo, No. 13 C 8407, 2014 WL 4703925, at *10 (N.D.
Ill. Sept. 22, 2014); Purepecha Enterprises, Inc. v. El Matador Spices & Dry Chiles, No. 11 C
2569, 2012 WL 3686776, at *15 (N.D. Ill. Aug. 24, 2012); Maui Jim, Inc. v. SmartBuy Guru
Enterprises, No. 1:16 CV 9788, 2018 WL 509960, at *5 (N.D. Ill. Jan. 23, 2018) (“[a]lthough
the [U]DTPA does not contain text expressly confining its application to events or
circumstances arising in Illinois, there is a ‘long-standing rule of construction in Illinois
                                             27
company policy is created or where a form document is drafted” to be relevant to

whether a statement or transaction occurred “primarily and substantially in Illinois.”

Avery, 216 Ill. 2d at 187. They have also found relevant the location “where the injury

or deception took place.” Int’l Profit Assocs., Inc. v. Linus Alarm Corp., 2012 IL App

(2d) 110958, ¶ 11. See also Specht v. Google, Inc., 660 F.Supp.2d 858, 866 (N.D. Ill.

2009) (“[c]ourts consider several factors to determine whether a transaction occurred

‘primarily and substantially’ in Illinois, bringing a claim under the ambit of the

[Illinois Uniform Deceptive Trade Practices Act], including: (1) the plaintiff’s

residence, (2) where the misrepresentation was made, (3) where the damage to the

plaintiff occurred, and (4) whether the plaintiff communicated with the defendant in

Illinois”); Shaw v. Hyatt Int’l Corp., No. 05 C 5022, 2005 WL 3088438, at *2 (N.D. Ill.

Nov. 15, 2005), aff’d, 461 F.3d 899 (7th Cir. 2006). In addition, a claim will lie “when

the quality of [one’s] goods or services is attacked,” Allcare, Inc. v. Bork, 176 Ill.App.3d

993, 1000 (1st Dist. 1988), but not when the statement was an “expression[s] of

opinion.” Soderlund Bros. v. Carrier Corp., 278 Ill.App.3d 606, 620 (1st Dist. 1995)

(“[m]atters of fact are distinguishable from expressions of opinion”).

       The complaint alleges that all defendants violated the Illinois Uniform

Deceptive Trade Practices Act, but cites only a few statements, leaving most of the

defendants out of the claim entirely. [1] ¶¶ 127–130. First, the complaint alleges that

the American Board of Oral Implantology published a newsletter in which O’Grady




which holds that a ‘statute is without extraterritorial effect unless a clear intent in this
respect appears from the express provisions of the statute’”).

                                            28
was quoted as saying that the United States Board of Oral Implantology does not

have the “experience, knowledge and history to administer a psychometrically and

legally defensible examination.” [1] ¶ 82. In the same newsletter, O’Grady said that

the American Board of Oral Implantology is the “only bona fide credential in

implantology.” Id. Those statements are specific enough under Federal Rule of Civil

Procedure 9(b); the allegation includes “the identity of the person making the

misrepresentation” (O’Grady and the American Board of Oral Implantology), the

time, place, and content of the misrepresentation” (a summer, 2018 newsletter) and

“the method by which the misrepresentation was communicated to the plaintiff”

(publication). Uni*Quality, Inc., 974 F.2d at 923. The statements were phrased

conclusively and without reference to probabilities or the possibility that O’Grady

was incorrect; they were not phrased as opinions. And while a statement must be

disparaging of the quality of a plaintiffs’ goods, Allcare, Inc., 176 Ill.App.3d at 999,

here, the goods in question are in part derivative of the plaintiffs’ reputation, so it is

enough to allege that the statements disparaged the plaintiffs themselves.

      But the complaint does not adequately allege that this statement occurred

“primarily and substantially” in Illinois. True, the American Board of Oral

Implantology is an Illinois corporation with its headquarters in Chicago, [1] ¶¶ 30,

60, and the location where a document is drafted is relevant. O’Grady resides in Ohio

and serves as president of the American Board of Oral Implantology. [1] ¶ 34. But the

complaint does not allege where the newsletter was published, or whether its readers

were located “primarily and substantially” in Illinois. [1] ¶ 82. That makes it too



                                           29
speculative to infer where the damage (and where the misrepresentation) actually

occurred.

       Second, the complaint alleges that the “defendants” told graduates of Misch

Institute that “the USBOI will never be recognized as an organization capable of

certifying oral implantology specialists.” [1] ¶ 81. This allegation is not particular

enough; it does not allege who said it or where they were located at the time.

Uni*Quality, Inc., 974 F.2d at 923. The complaint also fails to allege that this

statement was made “primarily and substantially in Illinois.” Avery. 216 Ill.2d at 187.

       The complaint also alleges that there were “myriad other [statements] made

by all defendants, including, on information and belief, the Doe Defendants.” [1]

¶ 130. But these allegations are insufficient to meet the pleading requirements under

Rule 9(b), and they also fail to allege that they were made primarily and substantially

in Illinois. The complaint does not identify any other statements12 particularly

enough to survive the motion to dismiss, either; that count of the complaint is

dismissed in its entirety.




12Plaintiffs attached to their opposition an email that the Academy sent to its members
saying it was the “only organization that serves implant dentists.” [40-5] at 2. But even if
misleading, the statement is not disparaging to the plaintiffs’ goods or services; it does not
even mention them. See 815 Ill. Comp. Stat. Ann. 510/2.

                                             30
IV.   Conclusion

      Defendants’ motion to dismiss is granted. All dismissals are without prejudice.

See Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786

F.3d 510, 519 (7th Cir. 2015). A status hearing is set for June 28, 2019, at 9:30 a.m.

ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: May 30, 2019




                                          31
